Citation Nr: 1111446	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  03-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fracture of the left upper humerus.

2.  Entitlement to service connection for a low back disability, characterized as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2005, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In May 2006, the Board remanded the issues currently on appeal, and in the same decision, the Board also granted a rating of 10 percent for the Veteran's scar at the medial aspect of the left upper arm; such grant was implemented by the RO in a June 2006 rating decision.

In August 2009, the Board remanded the claims for further development.

In January 2011, the Board received duplicative service and private treatment records.


FINDINGS OF FACT

1.  The Veteran's left arm is fully functional with no evidence of orthopedic or muscle pathology, and no evidence of moderate impairment of the left ulnar nerve.    

2.  The post-operative scar along the lateral of the humerus is superficial, well-healed with slight hypertrophy, and does not cause any limitation of function. 

3.  With resolution of any doubt in the Veteran's favor, her degenerative disc disease of the lumbar spine was caused by her service-connected left upper humerus fracture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of fracture of the left upper humerus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, 4.124a, Diagnostic Code 8516 (2010).

2.  Degenerative disc disease of the lumbar spine is proximately due to, or the result of, service-connected residuals of fracture of the left upper humerus.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Herein, the Board grants service connection for degenerative disc disease of the lumbar spine, which represents a complete grant of that benefit sought on appeal. As such, no discussion of VA's duty to notify and assist is necessary with respect to the service connection claim.

With regard to the increased rating claim here on appeal, the VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in May 2001, December 2003, May 2006, September 2009, October 2009, November 2009, March 2010, May 2010, and September 2010.  Collectively, these letters informed her of what evidence was required to substantiate the claim, and of her and VA's respective duties for obtaining evidence. The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of a statement of the case (SSOC) dated in December 2010.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  The Veteran has undergone VA examinations in conjunction with her claim, and testified at a personal hearing before the undersigned.  Although requested numerous times by the RO, any records from CCS Holdings LTD Partnership Insurance and Risk Service have not been forthcoming.  In the May 2010 VCAA letter, the RO advised the Veteran that it has not received a response from the company and advised that she should send any pertinent records that she has in her possession.  The Veteran did not respond.

In response to the December 2010 SSOC, the Veteran signed a form, received in January 2011, in which she indicated that she had no other information or evidence to submit and asked that her case be returned to the Board for further appellate consideration.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Acting Veterans Law Judge (AVLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2005 hearing, the AVLJ noted that to substantiate her claim for benefits she must provide evidence showing that her left arm disability has worsened in severity.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The AVLJ advised the Veteran to sign a consent form so that records from the Brain and Spine Institute in Fort Worth could be requested.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  She testified that she has experienced additional residuals stemming from her humerus fracture.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Increased Rating Claim 

Background

The Veteran fractured her left humerus in a motor vehicle accident in 1990.  Medical histories indicate, and recent X-rays and MRIs confirm, that the fracture required open reduction and internal fixation.  Her May 1991 service separation examination report reflects that at the time of discharge her left arm was encased in a stabilizing device due to history of radial nerve neural praxia and open reduction internal fixation.  In a 1991 rating decision, the RO granted service connection for post-operative residual soft fracture of the left humerus and assigned a noncompensable evaluation under Diagnostic Code 5299-5203.  

In October 2000, the Veteran filed an increased rating claim for her left humerus disability, and in a February 2002 rating decision, the RO increased the evaluation to 10 percent, effective October 2, 2000, under Diagnostic Code 5202-8516.  

On October 2001 VA examination, conducted in connection with current claim for an increased rating for residuals of an in-service fracture of the left upper humerus, a scar about the medial aspect of the left upper arm was noted on physical examination.  There was hyperesthesia to pin prick around the medial aspect of the left upper arm, and there was tenderness about the medial aspect of the left elbow.  There was slight muscle atrophy of the left lower arm.  Pronation, supination, flexion, and extension of the left elbow were normal.  Movement of the left hand and wrist were normal, as was motor power in the left hand grip.  The impression was status post-operative repair with plate, pin and screw placement for immobilization of fracture of the left humerus in 1991 with subsequent development of instability of the left elbow with dropping objects. 

On August 2003 VA neurological examination, the Veteran reported pain in the left humerus with activity of her arm and elbow, and a "giving away" feeling.  There was evidence of a scar about the medial aspect of the left upper arm.  There was tenderness about the medial and lateral aspect of the left elbow and hyperesthesia to pinprick about the scar of the left upper arm.  The Veteran's bicep function was normal.  There was slight weakness of the left triceps function.  There was tenderness about the medial and lateral aspects of the left upper arm and diminished sensation to pinprick and vibratory stimulation of the lateral aspect of the left upper arm.  The range of left elbow motion was normal.  Pronation and supination were also normal.  Examination of the left lower arm to palpation and muscle group function was also normal, as was the grip of the left hand.  Range of motion of the wrists and fingers was normal.  Impression was fracture of the left humerus with operative treatment with resultant slight pain in the left upper arm.  The examiner noted that there is no EMG/NCV evidence of nerve impairment as result.  There was no painful limited motion of the left arm or elbow.  It was noted that the only apparent problem was hyperesthesia about the operative scar and some reduction in sensation about the lateral aspect of the left upper arm which are local problems and unrelated to the large peripheral nerves.  X-rays of the left humerus showed only surgical results.  

During his May 2005 personal hearing before the undersigned, the Veteran testified that the scar was tender to the touch, felt "funny," was painful, and felt as though a hard surface or the corner of something had hit it.

In January 2007, the Veteran underwent an additional VA examination.  She reported some giving way of the left elbow resulting in pain.  She also reported weakness in left hand grip when lifting something heavy.  She had no complaints of problems at the fracture or scar sites.  On examination, there was no muscle atrophy of the left upper extremity.  On the anterior portion of the upper arm, there is a well- healed scar with slight hypertrophy or keloid formation.  The scar is measured at 10 cm x 2 cm in, and is the same color as the surrounding tissue.  The scar was nontender to palpation.  The elbow was also nontender to palpation.  Range of left elbow motion was to 140 degrees with no pain.  On repetitive motion of the elbow, there was no pain, loss of motion, weakness, fatigability, or incoordination.  The Tinel's sign at the elbow was positive and the Veteran complained of some pain in the small finger of the left hand with the test.  Motor strength was normal (5/5) throughout the left upper extremity and the grip strength was strong (5/5).  During muscle testing, giving way of the elbow was not shown.  Impression, in pertinent part, was "left elbow giving way under loads of unknown etiology."  The examiner noted that the examination of the left elbow was normal, as was the prior examination in 2001.  There was no evidence of ulnar nerve impairment.

According to an addendum to the 2007 examination report, the examiner indicated that after a review of the service treatment records, the findings and opinions remain the same.  Impression was post-operative neuroprazia of the left median nerve with full recovery.  The examiner indicated that there was no injury to the ulnar nerve.  The examiner also noted there was subjective giving way of the left elbow, cause unknown, normal examination, and normal EMG.  

According to a treatment note dated in August 2007 from Green Oaks Clinic, the Veteran was diagnosed with tendonitis of the left elbow.

According to an August 2007 Worker's Compensation Initial Evaluation Report, the Veteran sought treatment for injuries sustained while employed by Army and Air force Exchange Services.  She reported pain in her left elbow, wrist and hand after heavy lifting.  On examination, there was decreased range of left elbow motion with pain.  There was decreased range of left wrist motion with pain and decreased strength.  Left elbow and wrist were hypomobile.  Left elbow revealed mild tenderness, and mild edema.  There was moderate tenderness and mild edema in the left wrist.  There was mild tenderness in the left hand.  There were areas of hypoesthesia within the dermatome areas corresponding to the nerve root levels of C6 on the left.  Deep tendon reflexes were normal.  Prognosis was noted as fair.  Physical therapy was recommended.  

According to a statement received in November 2009 from L.KW., D.O., twelve visits of physical therapy were prescribed for the Veteran's left wrist disability.

In June 2010, the Veteran had another VA examination; she reported chronic pain in the elbow that limits her use.  She presented to the examination with her left arm in a brace.  The examiner indicated that the Veteran's left elbow appeared normal.  There was a 14 cm x 1 cm scar along the midline of the lateral of the humerus.  There was no loss of muscle bulk and both arms were equal in bicep and tricep size.  The olecranon bursa was not enlarged and there was no warmth, tenderness, loose bodies, subcutaneous nodules, or evidence of synovitis of the elbow or its medial and lateral condoyles.  The nerve groove of the ulna was not irregular.  Range of left elbow motion was from zero to 145 degrees.  Forearm supination was 85 degrees and forearm pronation was 80 degrees.  There was no pain in any of the endpoints of range of motion testing.  Muscle testing for strength of flexors and extensors was normal and the Veteran had normal grip strength.  Deep tendon reflexes of the elbow and wrists were 2+ symmetrically.  There was normal sensation of the skin and normal circulation in the hand.  With repetitive left elbow motion, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination.  X-rays of the elbows showed no fractures or dislocations.  There was no evidence of osteoarthritis of the elbows.  Internally fixed left distal humeral shaft fracture was solidly healed with good alignment and no loosening of the fixations.  There was no effusion.

The Veteran's shoulders were symmetrical in appearance.  There was no evidence of left shoulder swelling, muscular atrophy, or fasciculation over the trapezei, deltoids, rhomboids, scapular, or pectoral muscles.  There was also no evidence of synovial cysts or synovitis.  Palpation of the anterohumeral head was not tender.  The acromioclavicular joint was normal appearing and was not tender to palpation.  Biceptal groove was normal and not tender.  No palpable swelling or tenderness of the sub-deltoid bursa or deltoid muscle was shown.  Range of shoulder motion was from zero to 180 degrees; abduction was to 180 degrees; internal and external rotations were to 90 degrees.  The Veteran was able to reach overhead fully and abduction was in a smooth coronal arc where her arms were fully stretched overhead.  The examiner stated that there seemed to be no pain in any of the range of motion testing.  Muscle testing for flexor and abductors of the shoulder was normal.  With repetitive motion testing, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance or loss of coordination.   
X-rays of the left shoulder was essentially normal with the exception of the internal fixed left distal humeral shaft fracture.  

The Veteran's wrists were symmetrical in appearance without evidence of redness, synovitis, or joint limitation.  Finger flexion and extension was normal with good grip strength.  Forearm supination of the left wrist was 85 degrees; and pronation was 80 degrees.  Wrist dorsiflexion was 70 degrees, and palmar flexion was 80 degrees.  Finkelstein's maneuver was negative.  There was no tenderness along the pollicis longus or pollicis brevis, and no loss of bulk in the thenar eminence.  Phalen's maneuver was negative.  Muscle testing of the flexor and extensors was normal.  There was normal sensation of the skin of the hands and normal circulation of the hands.  With repetitive motion testing, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination.  

Legal Criteria - Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


Analysis

The Veteran is currently in receipt of a 10 percent evaluation for residuals of fracture of the left upper humerus, pursuant to Diagnostic Code 8516, which is warranted for mild incomplete paralysis of the minor extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the minor extremity; and a 30 percent rating is warranted for severe incomplete paralysis.  A maximum evaluation of 50 percent is warranted for complete paralysis of the ulnar nerve of the minor upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less-than-total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  Further, the rating criteria pertaining to peripheral nerves note that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and notes that the ratings for the peripheral nerves are for unilateral involvement.

Applying the applicable evidence to the relevant rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for neurological impairment of the left arm under Diagnostic Code 8516.  While there was evidence of hyperesthesia to pin prick around the medial aspect of the left upper arm on 2001 and 2003 VA examinations, there is no evidence of any ulnar nerve impairment on 2007 and 2010 VA examinations.  As indicated, there was no EMG or NCV evidence of nerve impairment.  Muscle strength in the left upper extremity was normal and there was no evidence of muscle atrophy.  These findings are clearly not consistent with moderate incomplete paralysis of the ulnar nerve, nor has such been more nearly approximated.  As such, the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for residual nerve impairment is not warranted under Diagnostic Code 8516.  

The Board recognizes that the Veteran is in receipt of a separate 10 percent evaluation under Diagnostic Code 7804 for the superficial scar on her left upper extremity based on her reports of pain and tenderness at the site.  The Board notes that a 10 percent evaluation is the maximum schedular evaluation under Diagnostic Code.  38 C.F.R. § 4.118 (as in effect both prior to and as of August 30, 2002).  As such, a higher evaluation based on scar symptomatology is not warranted.  

The Board further notes that the more recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Because the Veteran's claim was received prior to October, 28, 2008, the newest regulations are not applicable.  

The Board further notes that a scar can also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  However, in this case, the evidence does not show that the Veteran's scar causes any limitation of function of the left upper extremity.  

The Board has also considered whether there is evidence of any orthopedic or muscle residuals of the Veteran's fracture of the left upper humerus.  The Board acknowledges the "decreased" range of motion of the Veteran's left elbow and wrist during a 2007 Worker's Compensation examination.  Even considering this decreased range of motion, there is still no evidence of compensable limitation of motion of the left elbow or wrist.  Moreover, the Board notes that range of motion and muscle testing of the Veteran's left shoulder, wrist, and elbow were essentially normal on VA examinations conducted in 2001, 2003, 2007, and 2010.  Also, there was no evidence of pain on motion, or additional loss of motion upon repetitive use, weakness, or lack of endurance.  Also noteworthy is that there was also no evidence of atrophy of the left upper arm muscles on VA examinations dating from 2001 to 2010.  Significantly, the 2010 VA examiner concluded that the Veteran's fracture of the left humerus is healed and her left arm is fully functional.  

In fact, the Veteran's only complaint with respect to her left humerus fracture is a giving way sensation of her elbow, resulting in pain.  She is competent to report what she has witnessed firsthand.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, her complaints are not supported by any pathology.  Significantly, there is no evidence of arthritis of the left shoulder, wrist, or elbow, and no evidence of compensable limitation of motion of these joints.  Consequently, the Board finds that a higher evaluation is not based on complaints of pain because there is entirely no supporting pathology.  Based on the foregoing, the Board finds that the 10 percent evaluation already assigned appropriately reflects the extent of pain and any functional impairment that the Veteran may experience as a result of her service-connected left humerus disability. 

Thus, the Board concludes that the preponderance of the evidence is against the Veteran's increased rating claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, the claim must be denied.

Extraschedular Evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's service-connected left humerus disability is primarily productive of a well-healed scar, and subjective complaints of pain and neurological problems.  The rating criteria contemplate this symptomatology and are therefore adequate to evaluate the Veteran's left humerus disability and referral for consideration of extraschedular rating is not warranted.

Service Connection Claim

Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected. See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Analysis

The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  She attributes such disability to an incident in which she twisted her back while doing some heavy lifting.  She states that her left arm gave way, causing her to twist her back.  See August 2000 statement and May 2005 hearing testimony.  The Board finds her report regarding the onset and chronicity of her back disability to be credible, and a January 2007 VA examiner opined that if the Veteran's account of the injury was accurate, her disc herniation is as likely as not secondary to her left arm giving way.  

However, in response to the Board's 2009 remand, the Veteran underwent an additional VA examination and a June 2010 examiner opined that the Veteran's lumbar spine disability is not service-connected or aggravated by her service-connected left arm disability.  In arriving at such opinion, the examiner explained that the Veteran's low back pain began long after service.  The Board notes, however, that the examiner failed to discuss the Veteran's competent report regarding the onset and chronicity of her back disability.  As such, the Board finds that the June 2010 VA examination report is not adequate for rating purposes.

In any event, the Board has considered the conflicting etiology opinions noted directly above.  The January 2007 VA examiner took into account the Veteran's statements and provided supporting rationale.  The Board therefore assigns such opinion high probative value.  On the other hand, as noted above, the Board finds that the June 2010 VA opinion is inadequate in that it does not provide supporting rationale for the opinion provided.  Thus, resolving any doubt in the Veteran's favor, her back disability is related to her service-connected left humerus disability.  In this regard, she has presented (i) a competent and credible account of a back injury as a result of her left arm giving way, (ii) a medical opinion relating the back disability to the reported injury, and (iii) evidence of currently diagnosed degenerative disc disease of the lumbar spine.  As such, service connection is warranted.


ORDER

An evaluation in excess of 10 percent for service-connected residuals of a fracture of the left upper humerus is denied.

Service connection for degenerative disc disease of the lumbar spine is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


